NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                       2007-3075



                                 DEAN L. ROGAN, II,

                                                                 Petitioner,


                                           v.


                      MERIT SYSTEMS PROTECTION BOARD,

                                                                 Respondent.

      Dean L. Rogan, II, of Chicago Heights, Illinois, pro se.

      Sara B. Rearden, Attorney, Office of the General Counsel, United States Merit
Systems Protection Board, of Washington, DC, for respondent. With her on the brief
were B. Chad Bungard, General Counsel, and Rosa M. Koppel, Deputy General
Counsel.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


     United States Court of Appeals for the Federal Circuit

                                      2007-3075

                                 DEAN L. ROGAN, II,

                                                             Petitioner,

                                          v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                             Respondent.

                          __________________________

                          DECIDED: October 5, 2007
                          __________________________


Before MAYER, Circuit Judge, JACOBS, Chief Judge*, and PROST, Circuit Judge.

PER CURIAM.

      Dean I. Rogan, II, appeals the final decision of the Merit Systems Protection

Board that dismissed his appeal as untimely filed. Rogan v. U.S. Postal Serv., CH-

0752-06-0556-I-1 (MSPB July 19, 2006). We affirm.

      Rogan was required to file his appeal with the board within thirty days of his

removal from his position at the United States Postal Service, or to show good cause

why he was unable to timely file. 5 C.F.R. §§ 1201.12, 1201.22. Given that Rogan’s

appeal was received by the board in an envelope postmarked more than four months

past the filing deadline, the board properly determined that Rogan’s appeal was

____________________


*      Honorable Dennis Jacobs, Chief Circuit Judge, Second Circuit Court of Appeals,
sitting by designation.
untimely.

      While Rogan made representations to the board regarding family and financial

problems, he failed to establish that these difficulties prevented him from meeting the

filing deadline. We conclude, therefore, that substantial evidence supports the board’s

determination that Rogan failed to show good cause for his failure to file in a timely

manner.




2007-3075                                 2